internal_revenue_service department of the treasury number release date index no 2601-dollar_figure p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-124429-01 date date re legend decedent date son will trust remainder beneficiary date bank date petition court date date order dear this is in response to a letter dated date and subsequent correspondence requesting a ruling regarding the generation-skipping_transfer_tax gstt consequences of a court ordered modification of trust facts the facts submitted and representations made are as follows decedent died on date before date survived by son decedent’s will provided for decedent’s residuary_estate to be held in trust under article seventh sec_1 of will son is to receive one-fifth of the net_income until he reaches age one-half of the net_income until he reaches age and all of the net_income thereafter any surplus income before son reaches age is to be added to principal plr-124429-01 under article seventh sec_1 at son’s death trust will terminate and the remainder will be paid to remainder beneficiary if then-living or if not then-living in equal shares to decedent’s nieces and nephews then-living otherwise to the issue of a deceased niece or nephew per stirpes under article seventh sec_2 all stock_dividends or dividends_paid in stocks of other corporations stock acquired under rights to subscribe and net_proceeds of stock sales must be allocated to principal all other corporate_distributions must be treated as income except that distributions upon reduction of par_value or upon partial or complete liquidations may be allocated between income and principal in the trustees’ discretion in all other cases the trustees may determine what is income and what is principal son was born on date and is currently receiving all of the net_income of trust bank is currently serving as trustee of trust on date son filed petition with court requesting a modification of trust notice was served on the trustee on remainder beneficiary and on a guardian ad litem appointed to represent the interests of the unknown unborn or unascertained remainder beneficiaries on date court issued order modifying trust effective as of date subject_to trustee’s receipt of a favorable ruling from the service pursuant to order son’s income_interest under article seventh sec_1 of trust is modified to provide for payment to son of an annual amount equal to the greater of percent of the average value of the trust estate the unitrust_amount or the net_income of trust for the year the annual amount will be paid monthly the unitrust_amount will be determined annually on the first business_day of january and will be based on the average month end value of the trust estate for each of the consecutive months immediately preceding january if the average total return for those months is less than percent the unitrust_amount for that year will be the average total return for those months minu sec_1 percent in any year that the annual amount distributed is less than percent of the average value of the trust estate without regard to the percent reduction the shortfall will be made up in subsequent years in which the average total return on the trust estate for the consecutive months immediately preceding january of the subsequent years exceeds percent pursuant to order a new sec_2 will be appended onto article seventh sec_2 which contains the trustee’s powers the new section incorporates the provisions of the prudent investor rule and directs the trustee to design and manage a portfolio to maximize total return the new section provides that the distribution to son will be paid first from income and then from principal to the extent that income is insufficient the trustee has discretion to distribute capital_gains and may allocate capital_gains to income to the extent of the distributions to son son and the trustee are required to establish together an initial investment policy statement including strategy specific investments benchmarks for investment performance and acceptable deviations from these benchmarks plr-124429-01 no additions actual or constructive were made to trust after date we have been asked to rule as follows the modification of trust pursuant to order will not cause any portion of trust to be treated as if it had been added to trust after date the modification of trust pursuant to order will not subject trust to the generation-skipping_transfer gst tax law sec_2601 imposes a tax on each generation-skipping_transfer made by a transfer to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer plr-124429-01 in the present case trust was irrevocable on date it is represented that no additions actual or constructive were made to trust after that date the modification of trust pursuant to order will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the date order becomes effective under article seventh sec_1 son is currently receiving all of the net_income of trust pursuant to order son will be paid annually the greater of the unitrust_amount or the net_income of trust in either case under order son will receive an annual distribution from trust equal to at least as much as he currently receives from trust further the modification of trust pursuant to order will not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made we rule as follows the modification of trust pursuant to order will not cause any portion of trust to be treated as if it had been added to trust after date the modification of trust pursuant to order will not subject trust to the generation-skipping_transfer gst tax except as specifically ruled herein we express no opinion on the federal tax consequences of the modification under the cited provisions or under any other provisions of the code specifically we express no opinion on the federal income and gift_tax consequences of the modification this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent assistant to the chief branch james f hogan sincerely yours office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
